t c memo united_states tax_court charles g and daphne c m hall petitioners v commissioner of internal revenue respondent docket no 2906-o2l filed date charles g and daphne c m hall pro sese alan j tomsic and karen lynne baker for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that there is no dispute as to any material fact with respect to this lien action unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - and that respondent’s notice_of_determination dated date should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law we shall grant respondent’s motion for summary_judgment background a petitioners’ form_1040 for on or about date petitioners submitted to respondent a joint form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioners listed their filing_status as married filing joint_return petitioners entered zeros on applicable lines of the income portion of their form_1040 specifically including line for wages line for total income and line sec_33 and sec_34 for adjusted_gross_income petitioners also entered a zero on line for total_tax petitioners claimed an overpayment of dollar_figure related to federal_income_tax withholding petitioners attached to their form_1040 four forms w-2 wage and tax statement issued to petitioners by various employers b respondent’s deficiency_notice and petitioners’ response on date respondent issued to petitioners a joint notice_of_deficiency in the notice respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations of dollar_figure the deficiency was based principally on respondent’s determination that petitioners failed to report the wage income as reported to respondent by third-party payors on forms w-2 - by letter dated date petitioners wrote to respondent’s district_director in las vegas nevada acknowledging receipt of the notice_of_deficiency dated date and requesting that the notice be withdrawn or that petitioners be granted an appeals_office hearing petitioners did not file a petition with the court challenging the notice_of_deficiency accordingly on date respondent assessed the determined deficiency and accuracy-related_penalty as well as statutory interest on that same day respondent sent petitioners a notice of balance due informing petitioners that they had a liability for and requesting that they pay it petitioners failed to do so c respondent’s final notice and petitioners’ response on date respondent sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice the lien notice was issued in respect of petitioners’ outstanding tax_liability for on date petitioners submitted to respondent a form request for a collection_due_process_hearing petitioners’ request stated that they were challenging the validity of the assessments for on the grounds there is no statute imposing tax_liability upon them and they were not served with a valid notice_and_demand for payment --- - d the appeals_office hearing on date appeals officer julie peterson conducted an appeals_office hearing that petitioners attended during the hearing the appeals officer provided petitioners with a form_4340 certificate of assessments payments and other specified matters regarding their account for the taxable_year according to a purported transcript of the hearing prepared by petitioners petitioners declined to discuss collection alternatives rather petitioners stated that they wished to challenge their underlying tax_liability br respondent’s notice_of_determination on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office had determined that the lien filing was appropriate f petitioners’ petition on date petitioners filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination the petition includes allegations that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or at the time that the petition was filed petitioners resided in las vegas nevada the envelope bearing the petition contains a timely u s postal service postmark dated date see sec_6330 -- - administrative procedure were met as required under sec_6330 petitioners never received a notice_and_demand for payment or valid notice_of_deficiency and petitioners were denied the opportunity to raise relevant issues g respondent’s motion for summary_judgment as indicated respondent filed a motion for summary_judgment asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioners received the notice_of_deficiency dated date they cannot challenge the existence or amount of their underlying tax_liability for in this proceeding respondent further contends that the appeals officer’s review of form_4340 with regard to petitioners’ liability for satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioners were issued a notice_and_demand for payment pursuant to notice respondent’s motion was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion although petitioners did not appear at the hearing they filed with the court a written_statement pursuant to rule c discussion a statutory framework sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c --- - provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate b summary_judgment petitioners challenge the assessments made against them on the ground that the notice_of_deficiency dated date is invalid however the record shows that petitioners received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b generally bars petitioners from challenging the existence or amount of their underlying tax_liability in this collection review proceeding even if petitioners were permitted to challenge the validity of the notice_of_deficiency petitioners’ arguments have no merit see 118_tc_162 --- - goza v commissioner supra as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioners are taxpayers subject_to the federal_income_tax see sec_1 a and that compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir we likewise reject petitioners’ argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed a form_4340 with regard to petitioners’ taxable_year federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs -- - sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that a form_4340 such as the one relied upon by the appeals officer in this case contains all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioners have not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the form_4340 see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 see eg 117_tc_117 petitioners also contend that they never received a notice_and_demand for payment for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the form_4340 that the appeals officer relied on during the administrative process shows that respondent sent petitioners a notice of balance due on the same date that respondent made assessments against petitioners for the tax and accuracy-related_penalty determined in the notice_of_deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 9th cir petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to judgment as a matter of law sustaining the notice determination dated date in order to give effect to the foregoing an appropriate respondent’ s motion for respondent will of order granting and decision be entered
